Citation Nr: 0314412	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of subphrenic abscess with resection 
of the left 10th and 11th ribs.  


REPRESENTATION

Appellant represented by:	t


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION


The veteran served on active duty from March 1966 to August 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 1997, after adjudicating another issue then 
pending on appeal, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disorder, 
and remanded the issues of entitlement to service connection 
for a low back disorder and an increased evaluation for 
postoperative residuals of subphrenic abscess with resection 
of the left 10th and 11th ribs to the RO for further 
development and adjudicative action.  

The RO denied the claims most recently in September 2002.

The case has been returned to the Board for further appellate 
review.  

The issue of entitlement to an increased rating for 
postoperative residuals of a subphrenic abscess, with 
resection of the 10th and 11th ribs, is addressed in the 
remand portion of this decision.  


FINDING OF FACT

The competent and probative medical evidence of record links 
the veteran's variously diagnosed low back disorder to active 
service.


CONCLUSION OF LAW

A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was treated for back problems beginning in 
September 1966.  His July 1974 separation examination noted 
that he had injured his back in 1966, and that he had 
continued to experience occasional pain which resolved with 
rest.  

Private medical records dated in September 1992 reflect that 
the veteran was seen for complaints of severe back pain after 
he had bent over to pick up something.  A November 1992 
magnetic resonance imaging (MRI) of the lumbar spine found 
generalized narrowing of the lumbar thecal sac with 
degenerative changes at the L4-L5 level producing increased 
stenosis in the central canal, more marked on the right side 
that the left.  

VA outpatient treatment records dated in May 1993 report a 
history of back injury during active service.  The records 
also include complaints of chronic low back pain, disc bulge, 
and radicular pain.  

At a personal hearing in April 1994, the veteran testified in 
support of his claim for service connection for a back 
disorder.  

Subsequently dated private and VA records reflect that the 
veteran continued to be seen for back complaints.  For 
example, in September 1992 he was seen for low back pain due 
to an injury from the day before.  

The condition was assessed as lumbar strain with possible 
herniated disc.  Follow-up records show that he continued to 
experience pain in the low back that radiated into the hips 
and leg.  

In a December 1997 statement the veteran reported that he had 
initially injured his back during service, and that he had 
reinjured it in 1992 when he bent over to pick up some 
papers.  

Private records show that the veteran underwent a L2 through 
S1 decompression and an L5-S1 posterolateral fusion in 
January 1998.  

When examined by VA in August 1998, the veteran was diagnosed 
with lumbosacral disc disease with lumbosacral fusion and 
postoperative weakness of the left leg.  The veteran related 
a history of initial injury to the low back during service 
with additional injury in 1992.  The examiner opined that it 
was reasonable to assume that the veteran had had continued 
lumbosacral spine disease and that the present disorder was 
related to his original injury in service.  

Upon additional VA examination in April 2001, the VA examiner 
stated that he was unable to find any record of injury in the 
SMRs although the veteran seemed to be quite believable in 
giving his history.  The examiner concluded by saying that he 
was unable to give a definite answer as to the question of 
whether or not the veteran's current low back disability was 
related to injury in service.  

At a personal hearing in May 2002, the veteran testified that 
after his initial back injury during service, he did not seek 
medical treatment for his back problems until after 
additional back injury in 1992.  He said that he always had 
back pain over the years.  

A private physician reported in July 2002 that he was 
treating the veteran for spinal injuries sustained as a 
result of an on-the-job accident.  The reports shows that the 
veteran continued to experience disabling pain and rigidity 
in the back as a result of the injuries and surgical 
procedures.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110  (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claims is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

The VA has fulfilled its duty to assist the veteran in the 
development of the claim in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO obtained the available SMRs and medical records from 
the identified health care providers.  The veteran and his 
representative filed numerous lay statements with the RO, and 
the veteran provided sworn testimony at personal hearings at 
the RO in 1994 and 2002.  After the claim was reopened in 
October 1997, the Board obtained additional VA medical 
opinions in August 1998 and April 2001.  See VAOPGCPREC 1-03.  



Technically, however, VA has not fulfilled its duty to inform 
the veteran in the development of the claim in compliance 
with the VCAA of 2000 because it did not inform the veteran 
which evidence he was to provide and which evidence VA would 
attempt to obtain for him.  VA shall notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided that 
is necessary to substantiate the claim.  

As part of that notice, VA shall indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the VA will attempt 
to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002).  

The Board can proceed with a decision because the current 
evidence of record establishes entitlement to service 
connection.  The veteran is not prejudiced by the VA's 
technical failure to inform because the outcome is favorable 
to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Service Connection

The veteran asserts that his current low back disorder had 
its onset when he was in active service.  Review of the SMRs 
discloses that he was seen for back complaints and that he 
complained of occasional back problems at time of service 
separation.  However, additional postservice treatment for 
back complaints is not indicated for many years thereafter, 
and subsequent to an on-the-job injury in 1992.  

In numerous statements of record and in testimony at personal 
hearings, the veteran has reported that he experienced back 
symptoms over the years but did not receive additional 
medical attention after the initial injury until he 
exacerbated his condition in 1992.  

The VA examination reports in August 1998 and April 2001 are 
not conclusive as to whether the veteran's current back 
disorder, diagnosed as status post spinal fusion with spinal 
stenosis, was initially manifested during military service.  
The 1998 examination report does reflect, however, that it is 
reasonable to assume that the veteran has had continued 
lumbosacral spine disease and that the present disorder is 
related to his original injury.  There is nothing in the 2001 
examination report to contradict this opinion.  

The Board finds that the veteran's consistent statements that 
he initially injured his back during service and that he had 
experienced continued back symptoms over the years are 
probative and tend to lend greater weight to the VA 
examiner's opinion.  

In the regard, the Board finds that the evidence is at the 
very least in equipoise as to the etiology of the veteran's 
current low back disorder.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving the issue is 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002).  As 
such, the Board concludes that the veteran's current back 
disability is due to service and that service connection for 
a low back disorder is supported by the evidentiary record.  

ORDER

Entitlement to service connection for a low back disorder is 
granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the RO's failure, with respect to the issue of 
entitlement to an increased evaluation for postoperative 
residuals of subphrenic abscess with resection of the left 
10th and 11th ribs, to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet.  App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice of requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



